Case 4:18-cv-00247-ALM Document 126 Filed 01/31/20 Page 1 of 17 PageID #: 3026



                   IN THE UNITED STATES DISTRICT FOR THE
                        EASTERN DISTRICT OF TEXAS,
                             SHERMAN DIVISION

   JASON LEE VAN DYKE,             §
       Plaintiff,                  §
                                   §
   v.                              §
                                   §                                NO. 4:18-CV-247-ALM
   THOMAS CHRISTOPHER              §
   RETZLAFF, a/k/a DEAN            §
   ANDERSON, d/b/a VIA VIEW FILES, §
   L.L.C., and VIAVIEW FILES,      §
         Defendant                 §

     DEFENDANT THOMAS RETZLAFF’S FIRST AMENDED ORIGINAL ANSWER

          Defendant Thomas Retzlaff files his first amended original answer to

   plaintiff’s third amended complaint.1

                                   I. SUMMARY OF CLAIMS

          1.      Retzlaff denies the allegation of Paragraph 1.1 that Retzlaff has been

   engaged in “stalking and harassment” of plaintiff. Retzlaff is without knowledge

   or information sufficient to form a belief as to truth of the remainder of the

   averments of Paragraph 1.1.

                                           II. PARTIES

          2.      Retzlaff is without knowledge or information sufficient to form a

   belief as to truth of the allegations of Paragraph 2.1.

          3.      Retzlaff denies the averments of Paragraph 2.1.



          1
                     On January 30, 2020, the Court signed an order (Doc. 125) granting plaintiff
   leave to file the version of plaintiff’s third amended complaint dated January 14, 2020. (Doc.
   113.) It is this pleading to which the instant answer responds.
Case 4:18-cv-00247-ALM Document 126 Filed 01/31/20 Page 2 of 17 PageID #: 3027



                                             III. JURISDICTION AND VENUE

                                                             (Jurisdiction)

              3.          The allegations of Paragraph 3.1 constitute conclusions of law to

   which no response is necessary.                                To the extent that a response is deemed

   necessary, Retzlaff denies these averments.

              4.          The allegations of Paragraph 3.2 constitute conclusions of law to

   which no response is necessary.                                To the extent that a response is deemed

   necessary, Retzlaff denies these averments.

              5.          The allegations of Paragraph 3.3 constitute conclusions of law to

   which no response is necessary.                                To the extent that a response is deemed

   necessary, Retzlaff denies these averments.

                                                                  (Venue)

              6.          The allegations of Paragraph 3.4 constitute conclusions of law to

   which no response is necessary.                                To the extent that a response is deemed

   necessary, Retzlaff denies these averments.

              7.          Retzlaff denies the averments of Paragraph 3.5.

              8.          Retzlaff denies the averments of Paragraph 3.6.

                                              IV. CONDITIONS PRECEDENT

              9.          Retzlaff denies the allegations of Paragraph 4.1. Specifically, but

   without limitation, plaintiff failed to comply with the statutory prerequisite of TEX.

   CIV. PRAC. & REM. CODE § 73.055, without which this suit cannot be maintained.



   Van Dyke v. Retzlaff
              Defendant Thomas Retzlaff’s First Amended Original Answer
                                                                                                        2
Case 4:18-cv-00247-ALM Document 126 Filed 01/31/20 Page 3 of 17 PageID #: 3028



                                                                V. FACTS

              10.         Retzlaff admits that plaintiff was formerly an attorney licensed to

   practice law in the state of Texas. Retzlaff is without knowledge or information

   sufficient to form a belief as to truth of what kinds of clients plaintiff formerly

   represented or in what kinds of cases plaintiff represented them. Retzlaff denies

   the remaining allegations of Paragraph 5.1.

              11.         Retzlaff is without knowledge or information sufficient to form a

   belief as to the truth of the allegations in Paragraph 5.2.

              13.         Retzlaff denies that he has “criminally stalked” plaintiff. Retzlaff

   admits the remaining averments of Paragraph 5.3.

                                                  (Background Information)

              15.         Retzlaff denies that he has filed any “frivolous” grievance against

   plaintiff. Retzlaff admits the remaining averments of Paragraph 5.4.

              16.         Retzlaff is without knowledge or information sufficient to form a

   belief as to when a website known as “BV Files” posted “a copy of the letter sent

   to Retzlaff from BODA.”

              17.         Retzlaff denies the allegation of Paragraph 5.6 that it “stands to

   reason that the person responsible for the content of BV Files is, in fact, Retzlaff.”

              18.         Retzlaff denies the allegations of Paragraph 5.7.

                                  (Facts Relevant to Plaintiff’s Original Claims)

              19.         Retzlaff denies the allegations of Paragraph 5.8.

              20.         Retzlaff denies the allegations of Paragraph 5.9.

   Van Dyke v. Retzlaff
              Defendant Thomas Retzlaff’s First Amended Original Answer
                                                                                            3
Case 4:18-cv-00247-ALM Document 126 Filed 01/31/20 Page 4 of 17 PageID #: 3029



              21.         Retzlaff denies the allegations of Paragraph 5.10.

              22.         Retzlaff denies the allegations of Paragraph 5.11.

              23.         Retzlaff denies the allegations of Paragraph 5.12.

              24.         Retzlaff denies the allegations of Paragraph 5.13.

              25.         Retzlaff is without knowledge or information sufficient to form a

   belief as to when plaintiff was informed his employment by KLR was being

   terminated. Retzlaff denies the remaining averments of Paragraph 5.14.

              26.         Retzlaff denies the allegations of Paragraph 5.15.

              27.         Retzlaff denies the allegations of Paragraph 5.16.

              28.         Retzlaff denies the allegations of Paragraph 5.17.

              29.         Retzlaff denies the allegations of Paragraph 5.18.

              30.         Retzlaff denies the allegations of Paragraph 5.19.

              31.         Retzlaff denies the allegations of Paragraph 5.20.

        (Additional Tortious Conduct and Criminal Stalking Behavior Since the Stay)

              32.         Retzlaff admits the allegation of Paragraph 5.21 that the Court

   stayed all proceedings on July 31, 2018, during the pendency of Retzlaff’s appeal.

   Retzlaff denies the remaining averments of Paragraph 5.21.

              33.         Retzlaff admits the allegations of Paragraph 5.22.

              34.         Retzlaff is without knowledge or information sufficient to form a

   belief as to whether any communication was “unwanted” by plaintiff or whether

   plaintiff experienced any communication as “harassing,” as plaintiff alleges in

   Paragraph 5.23. Whether any of Retzlaff’s communications to any judge was
   Van Dyke v. Retzlaff
              Defendant Thomas Retzlaff’s First Amended Original Answer
                                                                                         4
Case 4:18-cv-00247-ALM Document 126 Filed 01/31/20 Page 5 of 17 PageID #: 3030



   “illegal” or “ex parte”—as opposed to an absolutely privileged judicial or quasi-

   judicial communication or a nonactionable exercise of Retzlaff’s First Amendment

   right to express opinions on matters of public concern—are conclusions of law to

   which no response is necessary.

              35.         Retzlaff denies the allegations of Paragraph 5.24.

              36.         Retzlaff is without knowledge or information sufficient to form a

   belief as to whether plaintiff was “previously counsel in several lawsuits fighting

   against revenge pornography.”                              Retzlaff denies the remaining averments of

   Paragraph 5.25.

              37.         Retzlaff denies the allegations of Paragraph 5.26.

              38.         Retzlaff denies the allegations of Paragraph 5.27.

              39.         Retzlaff denies the allegations of Paragraph 5.28.

              40.         Retzlaff denies the allegations of Paragraph 5.29.

              41.         Retzlaff denies the allegations of Paragraph 5.30.

              42.         Retzlaff denies the allegations of Paragraph 5.31.

              43.         Retzlaff denies the allegations of Paragraph 5.32.

                        (Defendant’s Abuse of State Bar Disciplinary Procedures)

              44.         Retzlaff denies the allegations of Paragraph 5.33.

              45.         Retzlaff admits the allegations of Paragraph 5.34 that Retzlaff has

   filed grievances against plaintiff with the state bar of Texas.

              46.         Retzlaff denies the allegation of Paragraph 5.35 that Retzlaff has

   filed “frivolous” or “fictitious” grievances against any attorney in any jurisdiction,
   Van Dyke v. Retzlaff
              Defendant Thomas Retzlaff’s First Amended Original Answer
                                                                                                      5
Case 4:18-cv-00247-ALM Document 126 Filed 01/31/20 Page 6 of 17 PageID #: 3031



   or has filed grievances to “harass,” “intimidate,” or “retaliate against” any

   attorney.

              47.         Retzlaff denies the allegation of Paragraph 5.36.

              48.         Retzlaff is without knowledge or information sufficient to form a

   belief as to whether plaintiff is “investigating” alleged subornation of perjury by

   Retzlaff, as alleged in Paragraph 5.37. Retzlaff denies the remaining averments of

   Paragraph 5.37.

                                                    VI. CAUSES OF ACTION

              49.         Paragraph 6.1 is plaintiff’s incorporation of earlier paragraphs of the

   pleading by reference and requires no response.

                                                 (Count One — Libel Per Se)

              50.         Retzlaff denies that any statement alleged to have been made by

   Retzlaff in Paragraph 6.2 is an “assertion of fact.”

              51.         Retzlaff denies plaintiff’s claim in Paragraph 6.3 that plaintiff is not

   a “public figure” and that the statements referred to are matters of only private

   concern. Retzlaff admits his opinion that plaintiff is unsuited to hold a license to

   practice law and that Retzlaff has advocated plaintiff’s disbarment before

   appropriate disciplinary authorities and his criminal conviction for witness

   tampering. To the extent that plaintiff’s disbarment and criminal conviction would

   “destroy plaintiff’s legal career,” Retzlaff admits the averments of Paragraph 6.3.




   Van Dyke v. Retzlaff
              Defendant Thomas Retzlaff’s First Amended Original Answer
                                                                                                6
Case 4:18-cv-00247-ALM Document 126 Filed 01/31/20 Page 7 of 17 PageID #: 3032



              52.         The allegations of Paragraph 6.4 constitute conclusions of law to

   which no response is necessary.                                To the extent that a response is deemed

   necessary, Retzlaff denies these averments.

              53.         The allegations of Paragraph 6.5 constitute conclusions of law to

   which no response is necessary.                                To the extent that a response is deemed

   necessary, Retzlaff denies these averments.

              54.         The allegations of Paragraph 6.6 constitute conclusions of law to

   which no response is necessary.                                To the extent that a response is deemed

   necessary, Retzlaff denies these averments.

              55.         The allegations of Paragraph 6.7 constitute conclusions of law to

   which no response is necessary.                                To the extent that a response is deemed

   necessary, Retzlaff denies these averments.

              56.         The allegations of Paragraph 6.8 constitute conclusions of law to

   which no response is necessary.                                To the extent that a response is deemed

   necessary, Retzlaff denies these averments.

              57.         The allegations of Paragraph 6.9 constitute conclusions of law to

   which no response is necessary.                                To the extent that a response is deemed

   necessary, Retzlaff denies these averments.

              58.         The allegations of Paragraph 6.10 constitute conclusions of law to

   which no response is necessary.                                To the extent that a response is deemed

   necessary, Retzlaff denies these averments.


   Van Dyke v. Retzlaff
              Defendant Thomas Retzlaff’s First Amended Original Answer
                                                                                                        7
Case 4:18-cv-00247-ALM Document 126 Filed 01/31/20 Page 8 of 17 PageID #: 3033



              59.         The allegations of Paragraph 6.11 constitute conclusions of law to

   which no response is necessary.                                To the extent that a response is deemed

   necessary, Retzlaff denies these averments.

                    (Count One — Alternative Theory — Business Disparagement)

              60.         The allegations of Paragraph 6.12 constitute conclusions of law to

   which no response is necessary.                                To the extent that a response is deemed

   necessary, Retzlaff denies these averments.

              61.         The allegations of Paragraph 6.13 constitute conclusions of law to

   which no response is necessary.                                To the extent that a response is deemed

   necessary, Retzlaff denies these averments.

              62.         The allegations of Paragraph 6.14 constitute conclusions of law to

   which no response is necessary.                                To the extent that a response is deemed

   necessary, Retzlaff denies these averments.

              63.         The allegations of Paragraph 6.15 constitute conclusions of law to

   which no response is necessary.                                To the extent that a response is deemed

   necessary, Retzlaff denies these averments, except that to the extent that plaintiff’s

   disbarment and criminal conviction would “destroy plaintiff’s legal career,”

   Retzlaff admits the averments of Paragraph 6.15.

              64.         Retzlaff denies the allegations of Paragraph 6.16.

              65.         The allegations of Paragraph 6.17 constitute conclusions of law to

   which no response is necessary.                                To the extent that a response is deemed

   necessary, Retzlaff denies these averments.
   Van Dyke v. Retzlaff
              Defendant Thomas Retzlaff’s First Amended Original Answer
                                                                                                        8
Case 4:18-cv-00247-ALM Document 126 Filed 01/31/20 Page 9 of 17 PageID #: 3034



                                        (Count Two — Intrusion on Seclusion)

              66.         The allegations of Paragraph 6.18 constitute conclusions of law to

   which no response is necessary.                                To the extent that a response is deemed

   necessary, Retzlaff denies these averments.

              67.         The allegations of Paragraph 6.19 constitute conclusions of law to

   which no response is necessary.                                To the extent that a response is deemed

   necessary, Retzlaff denies these averments.

              68.         Retzlaff is without knowledge or information sufficient to form a

   belief as to whether plaintiff has “suffered injury” or “emotion[al] distress,” as

   alleged in Paragraph 6.20. Retzlaff denies the remaining averments of Paragraph

   6.20.

                  (Count Three — Tortious Interference with an Existing Contract)

              69.         Retzlaff denies the averments of Paragraph 6.21.

              70.         Retzlaff denies the averments of Paragraph 6.22.

              71.         Retzlaff denies the averments of Paragraph 6.23.

              72.         The allegations of Paragraph 6.24 constitute conclusions of law to

   which no response is necessary.                                To the extent that a response is deemed

   necessary, Retzlaff denies these averments.

       (Count Three — Alternative Theory — Tortious Interference with Prospective
                                      Relations)

              73.         The allegations of Paragraph 6.25 constitute conclusions of law to

   which no response is necessary.                                To the extent that a response is deemed

   necessary, Retzlaff denies these averments.
   Van Dyke v. Retzlaff
              Defendant Thomas Retzlaff’s First Amended Original Answer
                                                                                                        9
Case 4:18-cv-00247-ALM Document 126 Filed 01/31/20 Page 10 of 17 PageID #: 3035



               74.         Retzlaff denies the allegations of Paragraph 6.26.

               75.         Retzlaff denies the allegations of Paragraph 6.27.

               76.         The allegations of Paragraph 6.28 constitute conclusions of law to

    which no response is necessary.                                To the extent that a response is deemed

    necessary, Retzlaff denies these averments.

               77.         Retzlaff denies the allegations of Paragraph 6.29.

               78.         The allegations of Paragraph 6.30 constitute conclusions of law to

    which no response is necessary.                                To the extent that a response is deemed

    necessary, Retzlaff denies these averments.

                                 (Count Five2 — Malicious Criminal Prosecution)

               79.         Retzlaff denies the allegations of Paragraph 6.31.

               80.         The allegations of Paragraph 6.32 constitute conclusions of law to

    which no response is necessary.                                To the extent that a response is deemed

    necessary, Retzlaff denies these averments.

               81.         Retzlaff is without knowledge or information sufficient to form a

    belief as to whether plaintiff subjectively recalls sending the e-mails which formed

    the basis of plaintiff’s arrest, or whether the e-mails were “unable to be located.”

    Retzlaff denies the remaining averments of Paragraph 6.33.

               82.         Retzlaff denies the allegations of Paragraph 6.34.

               83.         Retzlaff denies the allegations of Paragraph 6.35.



               2
                  Plaintiff’s third amended complaint does not contain a “Count Four,” but skips
    from “Count Three — Alternative Theory” to “Count Five.”
    Van Dyke v. Retzlaff
               Defendant Thomas Retzlaff’s First Amended Original Answer
                                                                                                        10
Case 4:18-cv-00247-ALM Document 126 Filed 01/31/20 Page 11 of 17 PageID #: 3036



               84.         The allegations of Paragraph 6.36 constitute conclusions of law to

    which no response is necessary.                                To the extent that a response is deemed

    necessary, Retzlaff denies these averments.

               85.         The allegations of Paragraph 6.37 constitute conclusions of law to

    which no response is necessary.                                To the extent that a response is deemed

    necessary, Retzlaff denies these averments.

         (General Alternative Theory — Intentional Infliction of Emotion[al] Distress)

               86.         The allegations of Paragraph 6.38 constitute conclusions of law to

    which no response is necessary.                                To the extent that a response is deemed

    necessary, Retzlaff denies these averments.

               87.         Retzlaff admits the allegation of Paragraph 6.39 that plaintiff is a

    natural person.                  The remaining allegations of Paragraph 6.39 constitute

    conclusions of law to which no response is necessary.                              To the extent that a

    response is deemed necessary, Retzlaff denies these averments.

               88.         Retzlaff denies the allegation of Paragraph 6.40.

               89.         The allegation of Paragraph 6.41 of what damages plaintiff seeks

    requires no response. To the extent that a response is deemed necessary, Retzlaff

    denies these averments.

               90.         The allegations of Paragraph 6.42 constitute conclusions of law to

    which no response is necessary.                                To the extent that a response is deemed

    necessary, Retzlaff denies these averments.



    Van Dyke v. Retzlaff
               Defendant Thomas Retzlaff’s First Amended Original Answer
                                                                                                        11
Case 4:18-cv-00247-ALM Document 126 Filed 01/31/20 Page 12 of 17 PageID #: 3037



                                                   VII. INJUNCTIVE RELIEF

               91.         Paragraph 7.1 is plaintiff’s incorporation by reference of the

    preceding paragraphs of plaintiff’s third amended complaint (Doc. 113), to which

    no response is necessary. To the extent that a response is deemed necessary,

    Retzlaff incorporates by reference his responses to each of the preceding

    paragraphs in this answer.

               92.         Paragraph 7.2 is a recitation of what injunctive relief plaintiff seeks

    against Retzlaff, to which no response is necessary. To the extent that a response

    is deemed necessary, Retzlaff denies that plaintiff is entitled to any injunctive

    relief.

                                                 VIII. PLAINTIFF’S PRAYER

               93.         Paragraph 8.1 is plaintiff’s prayer for relief, to which no response is

    necessary.

                                    IX. RETZLAFF’S AFFIRMATIVE DEFENSES

               94.         Substantial Truth. Pursuant to TEX. CIV. PRAC. & REM. CODE §

    73.005, Retzlaff asserts that the statements sued upon—to the extent that they are

    objectively verifiable statements of fact capable of a defamatory meaning and not

    statements of opinion—are substantially true.                          “The common law of libel …

    overlooks minor inaccuracies and concentrates upon substantial truth.” Masson v.

    New Yorker Magazine, Inc., 501 U.S. 496, 516 (1991) (internal citations omitted).

    Small discrepancies “do not amount to falsity so long as ‘the substance, the gist,

    the sting, of the libelous charge be justified.’” Id. at 517; see also Turner v.
    Van Dyke v. Retzlaff
               Defendant Thomas Retzlaff’s First Amended Original Answer
                                                                                                   12
Case 4:18-cv-00247-ALM Document 126 Filed 01/31/20 Page 13 of 17 PageID #: 3038



    KTRK Television, Inc., 38 S.W.3d 103, 115 (Tex. 2000) (holding that substantial

    truth doctrine “precludes liability for a publication that correctly conveys a story’s

    ‘gist’ or ‘sting’ although erring in the details”). For example, stating that someone

    has a criminal record for abusing a woman when he actually has a criminal record

    for abusing a man—despite the inaccuracy—is substantially true.

               Put another way, the statement is not considered false unless it ‘would
               have a different effect on the mind of the reader from that which the
               pleaded truth would have produced.’

    Masson, 501 U.S. at 517. A communication is viewed as a whole in light of the

    surrounding circumstances based upon how a person of ordinary intelligence

    would perceive it. Turner, 38 S.W.3d at 114. Falsity is determined based on “the

    meaning a reasonable person would attribute to a publication, and not to a

    technical analysis of each statement.” New Times, Inc. v. Isaacks, 146 S.W.3d

    144, 154 (Tex. 2004).

               95.         Plaintiff’s Failure to Comply With the Defamation Mitigation Act

    (“DMA”). Plaintiff cannot “maintain” his libel suit because he failed to make a

    timely pre-suit demand for retraction, correction, or clarification as required by

    TEX. CIV. PRAC. & REM. CODE § 73.055(d)(3). Without having made such a

    request, plaintiff may not state a claim for defamation. Tubbs v. Nicol, 675

    Fed.App’x. 437, 439 (5th Cir. 2017) (“Thus, because Tubbs failed to follow the

    requirements of the DMA, her defamation claim fails as a matter of law.”).

               96.         Plaintiff is “Libel-Proof.” Plaintiff is widely known to have made

    numerous aggressively hostile statements to or about persons of color on social

    Van Dyke v. Retzlaff
               Defendant Thomas Retzlaff’s First Amended Original Answer
                                                                                          13
Case 4:18-cv-00247-ALM Document 126 Filed 01/31/20 Page 14 of 17 PageID #: 3039



    media sites and has been the subject of years of derogatory articles criticizing his

    extreme social views. If plaintiff ever had a reputation to lose, he lost it after the

    broad publication of these facts and events. See Swate v. Schiffers, 975 S.W.2d

    70, 74-75 (Tex. App.—San Antonio 1998, pet. denied) (physician whose

    reputation had already been ruined by derogatory newspaper articles and public

    censure from medical disciplinary boards was libel-proof and could not hold the

    defendant liable for misstating new criminal charges).

               97.         Proportionate Responsibility. Retzlaff invokes TEX. CIV. PRAC. &

    REM. CODE § 33.001, et seq. If plaintiff was damaged as he contends, plaintiff

    himself was the principal cause of his damages, having published and republished

    the very facts he claims are defamatory to him. In addition, by his own pleadings,

    plaintiff judicially admits that others caused or contributed to his damages. The

    trier of fact must determine the percentage of responsibility of each defendant,

    settling person, and person designated as a responsible third party, and the Court

    must reduce the amount of damages recovered in accordance with each such

    person’s percentage of responsibility. Id. §§ 33.003, 33.012.

               98.         Immunity and Privilege.                         To the extent that any Retzlaff

    communication that plaintiff sues upon was made to the State Bar of Texas in a

    grievance or in correspondence to a judge in an ongoing judicial proceeding—or

    in contemplation of or relating to such a pending or contemplated judicial or

    quasi-judicial proceeding—Retzlaff is immune from plaintiff’s suit by virtue of

    the absolute judicial or quasi-judicial communications privilege. The judicial
    Van Dyke v. Retzlaff
               Defendant Thomas Retzlaff’s First Amended Original Answer
                                                                                                        14
Case 4:18-cv-00247-ALM Document 126 Filed 01/31/20 Page 15 of 17 PageID #: 3040



    communications privilege extends to quasi-judicial proceedings and other

    instances in which the benefit to the general public outweighs the potential harm

    to an individual. Bird v. W.C.W., 868 S.W.2d 767, 771 (Tex. 1994). A quasi-

    judicial proceeding is any proceeding, “conducted by a governmental executive

    officer, board, or commission that has the authority to hear and decide the matters

    coming before it or to redress the grievances of which it takes cognizance.” 5-

    State Helicopters, Inc. v. Cox, 146 S.W.3d 254, 256-57 (Tex. App.—Fort Worth

    2004, pet. denied), citing James v. Brown, 637 S.W.2d 914, 916-17 (Tex. 1982).

               99.         Section 230 of the Communications Decency Act. Plaintiff sues

    Retzlaff for “comments” hosted by the “BV Files” blog. (Doc. 113, ¶ 5.28.)

    These also figure prominently in plaintiff’s request for injunctive relief. (Doc.

    114, ¶¶ 5, 6, 8, and 9.) Even assuming Retzlaff is the owner and author of the

    “BV Files” blog, he cannot be liable to plaintiff for statements made by others on

    that blog.

               No provider or user of an interactive computer service shall be
               treated as the publisher or speaker of any information provided by
               another information content provider.

    47 U.S.C. § 230. The statute shields bloggers who act as intermediaries by hosting

    comments on their blogs. See Green v. America Online (AOL), 318 F.3rd 465,

    471(3rd Cir. 2003). Bloggers are not liable for comments left by readers, the work

    of guest bloggers, or tips sent via email. This legal protection holds even if a

    blogger is aware of the objectionable content or makes editorial judgments.

    La’Tiejira v. Facebook, Inc., 272 F.Supp. 981, 993-94 (S.D.Tex. 2017).

    Van Dyke v. Retzlaff
               Defendant Thomas Retzlaff’s First Amended Original Answer
                                                                                     15
Case 4:18-cv-00247-ALM Document 126 Filed 01/31/20 Page 16 of 17 PageID #: 3041



                                                    X. RETZLAFF’S PRAYER

               100.        For these reasons, Retzlaff prays that plaintiff take nothing by his

    claims and that the Court grant Retzlaff such other and further relief as to which

    he shall show himself to be lawfully entitled.

    Respectfully submitted,




    By:            /s/ Jeffrey L. Dorrell                                  .




    JEFFREY L. DORRELL
    State Bar No. 00787386
    Federal ID # 18465
    jdorrell@hanszenlaporte.com
    ANTHONY L. LAPORTE
    State Bar No. 00787876
    alaporte@hanszenlaporte.com
    14201 Memorial Drive
    Houston, Texas 77079
    Telephone 713-522-9444
    FAX: 713-524-2580
    ATTORNEYS FOR DEFENDANT THOMAS RETZLAFF




    Van Dyke v. Retzlaff
               Defendant Thomas Retzlaff’s First Amended Original Answer
                                                                                            16
Case 4:18-cv-00247-ALM Document 126 Filed 01/31/20 Page 17 of 17 PageID #: 3042



                                               CERTIFICATE OF SERVICE

           I certify that on _____1-31____, 2020, the foregoing was electronically filed
    using the Court’s CM/ECF filing system, which will provide notice and a copy of this
    document to the following if a registered ECF filer in the United States District Court for
    the Eastern District of Texas, Sherman Division.

               Mr. Jason Lee Van Dyke
               Plaintiff, Pro Se
               P.O. Box 2618
               Decatur, Texas 76234
               Telephone: 940-305-9242
               jasonleevandyke@gmail.com



              /s/ Jeffrey L. Dorrell
    JEFFREY L. DORRELL




    Van Dyke v. Retzlaff
               Defendant Thomas Retzlaff’s First Amended Original Answer
                                                                                            17
